This was a claim filed in the Auditor’s office on March 31, 1897, by George Kingston, claiming an amount due of $178.06 for attending and reporting proceedings before Senate Committee and furnishing transcript of testimony of said proceedings. There seems to be no dispute as to the fact of the employment and the amount claimed seems to be a reasonable demand for the work done. It is therefore ordered that the cliamant be allowed a judgment of one hundred seventy-eight dollars and six cents in full of his claim against the State of Illinois.